                   Case 1:20-mj-01091-JHR Document 1 Filed 05/12/20 Page 1 of 4
                                                                                                             u!!ruo
 AO 9l (Rev         Criminal Cornplaint



                                          UNrrEo Srares Drsrmcr CoURT                                             tttY-'e€";lf'fr
                                                                  for the
                                                         District of New    Mexico                 ...
                                                                                                             tttrcH:LL;"::
                   United States of America                                                                             c(d/(qfisns          :



                                 v.

          SERGIO RODRIGUEZ, aka: "CHURRO"
                                                                             caseNo.
                                                                                        AO       - mT- l Dq \

                           Defendant(s)


                                                 CRIMINAL COMPLAINT
         I, the complainant in this case, state that the following is true to the best of my knowledge and belief,
On or about the date(s)      of               May-
                                                     9,?1A23   ___          in the county   of                Cibola                in the
                       District of          New Mexico          , the defendant(s)   violated:

              Code Section                                                     Offense Description
21 U.S.c, SS 8a1(aX1), (bX1Xc)                 possession with intent to diskibute a mixture or substance containing a detectable
                                               amount of fentanyl (N-phenyl-N-[1-(2-phenylethyl)-4-piperidiny[ propenamide)

18 U.S.C. S 1791                               possession of contraband (fentanyl) in prison




         This criminal complaint is based on these facls:

Refer to the attached Affidavit in Support of Criminal Complaint and Arrest Warrant by FBI SA Bryan M. Aceo




         d    Continued on the attached sheet.



                                                                                                 'otnplainant's signalure

                                                                                       Bryan M. Acee, FBI SpecialAgent
                                                                                                 Printed nanrc and title

Sworn to before me and signed in my presence.
  By telephone - JHR

Date: ]Veyl& ?ozQ
                                                                                                   Judge's   sigulure

City and state:                  Albuquerque, New Mexico                             Jerry H. Ritter, U.S. Magistrate Judge
                                                                                                 Printed nane ancl title
         Case 1:20-mj-01091-JHR Document 1 Filed 05/12/20 Page 2 of 4

       AF'T'MAVIT IN SUPPORT OT CRIMINAL COMPLAINT & ARREST WARRANT


        I, Bryan Acee, being duly sworn, depose and say:

l.      I have been a law enforcement officer for 20 years and am employed              as a Special Agent     with the

Federal Bureau of Investigation. Since March 2015, I have serued as the lead case agent in the government's

racketeering investigation of the New Mexico Syndicate (also known as the "Sindicato Nuevo Mexico" or

*SNM" gang) This affidavit is subrnitted in support of a criminal complaint and arrest wamant charging

                                                        *CHURRO," (RODRIGUEZ) with violations of 2l
validated SNM member SERGIO RODRIGUEZ,aka:

U.S.C. $$   8al(aXl), (bXlXC)    possession with intent   to distribute a mixture or substance containing             a


detectable amount of fentanyl (N-phenyl-N-[-(2-phenylethyl)-4-piperidinyl]             propenamide) and l8 U.S.C.

$ 1791 possession ofcontraband (fentanyl) in prison,

                                               Background:

2.      On July 24,2019, RODRIGUEZ was sentenced to 60 months in federal prison, followed by 36

months of supervised release, as a result of pleading guilty to a violation   of   1   8 U.S.C.   $   1962(d) Racketeer

Influenced and Corrupt Organizations (RICO) Act conspiracy, Case No. l6CRl613JB.

3.      In February 2020, RODRICUEZ was transferred from the United StatEs Penitentiaty, Beaumont,

Texas, to the Bureau of Prisons pre-release Diersen Residential Reentry Center in Albuquerque, New

Mexico. Information fi'om United States Probation Office personnel indicated RODRIGUEZ was returned

to custody at the Cibola County Corectional Center in Milan, New Mexico, in February 2020 for testing

positive for drug use, and in April 2020 for escape.

                                               Investigation:

4.      On May 8,2020,I was contacted by gang investigators at the Cibola County Conectional Center

(hercinafter "Cibola") and advised RODRIGUEZ had been found to be in possession of sixty fentanyl pills.

United States Marshals Service Detention Management Inspector Richard Reifenscheid subsequently

requested the FBI assist with the investigation, based on RODRIGUEZ' membership in the SNM.

5.      I have spoken with officers at Cibola and am aware there are approximately nine SNM members

incarcerated at the facility. On or about May 8,2020, Cibola officers leamed several SNM members had

been discussing the fact RODRIGUEZ had drugs and would be transfened from the isolation unit to the

                                                                                                               Page I I
         Case 1:20-mj-01091-JHR Document 1 Filed 05/12/20 Page 3 of 4

        AFFIDAVIT IN SUPPORT OF CRIMINAL COMPLAINT & ARREST WARRANT


restricted housing unit, where the other members of the SNM were confined. Cibola officers felt the

information was reliable and obtained the necessary approvals to have RODRIGUEZ' person X-rayed by

medical professionals. Prior to the start of the X-ray exam, RODRIGUEZ admitted he had controlled

substances hidden inside his rectum. RODRIGUEZ retrieved the controlled substances and provided them

to officers. The contraband was inspected by officers and determined to be:

             a.   Two hypodermic syringes;

             b.   One Suboxone strip; and

             c.   Sixty small blue tablets, marked "M30.'

RODRIGUEZ told officers the pills were fentanyl. The Suboxone and fentanyl tested positive via

independent field tests and were placed in temporary evidence storage at Cibola.

6.      On May 11,2020, Special Agent (SA) Nancy Stemo and I took custody of the fentanyltablets. I

briefly examined the pills and recognized them to   be counterfeit M30 oxycodone tablets, which are believed


to contain variable amounts of fentanyl, and referred to as fentanyl, M30's, Blue's, or Smurf s, on the street.

7   .   At   12:24 pm, SA Stemo and I met    with RODzuGUEZ       and   I advised him of his Miranda Rights,   as


they appear on the FBI FD-395a form. RODRIGUEZ said he understood his rights and was willing to

answer our questions. RODRIGUEZ identified the suspected fentanyl tablets as having belonged to him

and he said he had srnuggled them into Cibola to sell to other inmates. He said he had not yet sold any        of

the fentanyl tablets because he was worried people rnight overdose on the drugs and he would be charged

with their potential death(s), RODRIGUEZ said he had also brought in approximately fifteen Suboxone

strips and had sold all, but one. RODRIGUEZ declined to identify where he had obtained the drugs, or who

he had sold them to,

8.      The approximate gross weight of the sixty fentanyl tablets was         ll.2   gmms. The substance was

entered into the New Mexico State Police evidence by Task Force Officer Petel Andazola and sent to the

state laboratory for further exarnination.

9.      I am aware the Cibola facility is a prison in which persons are held in custody by the direction of

or pursuant to a contract or agreement with the Attorney General of the United States.

                                                                                                       Pagel2
         Case 1:20-mj-01091-JHR Document 1 Filed 05/12/20 Page 4 of 4


       AF'tr'IDAVIT IN STJPPORT OT'CRIMINAL COMPLAINT & ARREST WARRANT


                                                  Conclusion:

10.     Basod on tho above information, I believe that there is probable cause to charge RODRIGUEZ       with

violations of   2l   U.S.C. $$ 8al(aXl), (bXlXC) possession with intent to distribute a rnixture or substance

containing a detectable amount of fentanyl (N-phenyl-N-[1-(2-phenylethyl)-4-piperidinyl] propenamide)

and l8 U.S.C. $ 1791 possession of contraband (fentanyl) in prison.




                                                                       qL
                                                                     Respectfully submitted,


                                                                           /
                                                                     Bryan Acee
                                                                     FBI Special Agent



SUBSCRIBED AND SWORN TO BEFORE ME ON MAY I2,2A2O:
 By telephone - JHR



          RABLE JERRY H. RITTER
UNITED STATES MAGISTRATE JUDGE
DISTRICT OF NEW MEXICO




                                                                                                     Page | 3
